DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 27-42 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “substantially equal and opposite” in claims 27 and 35 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The term “substantially” is a relative term for which the written description does not provide upper and lower bounds.  Examiner notes all references to “equal and opposite” in the written description are without the term “substantially” and there is no disclosure within the written description which provides the bounds of the term “substantially.”
Regarding claim 42, the claim discloses “receive signals from one or more sense coils of the probe;” however, only one sense coil has been disclosed in the independent claim.  Examiner suggests amending the claim 35 to disclose “one or more sense coils” or amending claim 42 to disclose further comprising one or more additional sense coils.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 27-30, 32-35, 37, 38 and 40-42 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hattersley et al (WO 2006/117530) in view of Avrin et al (2001/0012915).
Regarding claim 27, Hattersley et al disclose a probe (abstract, fig.2 - portable probe 1):
	a handheld probe body (portable probe 1) comprising a first sense coil having a first radius, a second sense coil having a second radius (p.9, ll. 31-33 - sensor coils, fig.5 – sensor coils 58a-d, wherein the claim discloses a first and second radius but does not define whether they are the same or different radius), the handheld probe body having an axis, wherein the 
	a drive coil (drive coil 54) positioned between the first sense coil and the second sense coil (sensor coils 58a-d) (fig.5), the drive coil having a third radius, wherein the first sense coil, the second sense coil, and the drive coil are disposed along the axis of the handheld probe body (fig.5).
	Hattersley et al discloses arrangements in which the field-applying means and the sensing means comprise a plurality of probes and the plurality of probes having different characteristics (claim 29, col.7, ll.13-17).  
	Hattersley et al fail to explicitly disclose wherein the third radius is smaller than the first radius and the second radius; and wherein the first sense coil and the second sense coils are operable to produce substantially equal and opposite currents in response to the magnetic field generated by the drive coil.
	However, Avrin et al disclose a probe in an analogous field of endeavor, wherein the third radius (28 inner) is smaller than the first radius (30 middle) and the second radius (26 outer) (fig.5); and wherein the first sense coil and the second sense coils are operable to produce substantially equal and opposite currents in response to the magnetic field generated by the drive coil ([0051] – if any two coils are energized with equal but opposite current, the field at the center will be zero).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the drive coil and first and second sense coils which can be configured to have different characteristics of Hattersley et al with the third radius is smaller than the first radius 
	Regarding claim 28, Hattersley et al disclose a first order gradiometer comprising the first sense coil and the second sensor coil (p.14, l.24 - first coils 58a, 58b form a first-order gradiometer), the drive coil centrally disposed between the first sense coil and the second sense coil (58a-b or 58c-d) (fig.5).
	Regarding claim 29, Hattersley et al disclose wherein a change in radius of drive coil is balanced by an equal change in coupling of drive coil to first sense coil and second sense coil (col.6, ll.25-col.7, ll.12 – relative movements between the drive coil(s) and sensor coil(s) including thermal expansion (change in diameter) and a variety of measures to mitigate such effects).
	Regarding claim 30, Hattersley et al disclose wherein handheld probe body comprises a non-porous ceramic material (col.14, ll.15-16 - Macor machinable ceramic – Macor is manufactured to have a zero porosity).
Regarding claim 32, Hattersley et al as modified by Arvin et al disclose the invention as claimed and discussed above. Hattersley et al fail to disclose wherein the diameter of the probe body is greater than the diameter of each of the first, second and third coils.
However, Arvin et al teach in the same medical field of endeavor, wherein the diameter of the probe body is greater than the diameter of each of the first, second and third coils (fig.8 – detection unit housing).

Regarding claim 33, Hattersley et al disclose wherein the probe is operable to detect magnetic nanoparticles (p.17, ll.3-5 - use the apparatus…to detect and locate the accumulated magnetic nanoparticles in the sentinel node) or sentinel lymph nodes (abstract - possible applications of the apparatus include an intra-operative tool for sentinel lymph node detection).
Regarding claim 34, Hattersley et al disclose further comprising:
a power module in electrical communication with the drive coil of the probe (p.15, l.21 - the drive coil 54 is driven by power amplifier 67);
a sense module in electrical communication with the probe to receive signals from one or more sense coils of the probe (p.3, ll.6-7 - means for sensing a change in a magnetic parameter…generating a sensor output signal in response thereto); and
a processing module in electrical communication with the power module and the sense module (abstract - a data acquisition module which captures and processes the signals); wherein the processing module generates a waveform that controls the supply of current from the power module to the probe (p.15, ll.8-9 - data acquisition module is used for simultaneous waveform generation and capture); wherein the processing module receives a signal from the sense module that indicates the proximity to magnetic nanoparticules and/or sentinel lymph 
Regarding claim 35, Hattersley et al disclose a probe (abstract, fig.2 - portable probe 1):
	a handheld probe body (portable probe 1) comprising a first drive coil having a first radius, a second drive coil having a second radius (p.6, l.25 drive coil(s) - wherein the claim discloses a first and second radius but does not define whether they are the same or different radius), the handheld probe body having an axis, wherein the handheld probe body is cylindrically shaped (fig.2 – body shown as cylindrical and having an axis); and
	a sense coil (abstract, p.6, l.25 - sensor coil 8) positioned between the first drive coil and the second drive coil (p.11, ll.8-10 - nominal arrangement between the sensor and drive coils is centrally symmetrical) and, the sense coil having a third radius (fig.2), wherein the first drive coil, the second drive coil, and the sense coil are disposed along the axis of the handheld probe body (p.6, l.25, fig.2).
	Hattersley et al discloses arrangements in which the field-applying means and the sensing means comprise a plurality of probes and the plurality of probes having different characteristics (claim 29, col.7, ll.13-17).  
	Hattersley et al fail to explicitly disclose wherein the third radius is smaller than the first radius and the second radius; and wherein the first drive and the second drive coils are operable to produce substantially equal and opposite currents in response to the magnetic field generated by the drive coil.
	However, Avrin et al disclose a probe in an analogous field of endeavor, wherein the third radius (28 inner) is smaller than the first radius (30 middle) and the second radius (26 
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the drive coil and first and second sense coils which can be configured to have different characteristics of Hattersley et al with the third radius is smaller than the first radius and the second radius; and wherein the first drive and the second drive coils are operable to produce substantially equal and opposite currents in response to the magnetic field generated by the drive coil of Avrin et al as it would provide a field at the center which will be zero as set forth in [0051].
	Regarding claim 37, Hattersley et al disclose wherein a change in radius of sense coil is balanced by an equal change in coupling of sense coil to first drive coil and second drive coil (col.6, ll.25-col.7, ll.12 – relative movements between the drive coil(s) and sensor coil(s) including thermal expansion (change in diameter) and a variety of measures to mitigate such effects).
	Regarding claim 38, Hattersley et al disclose wherein handheld probe body comprises a non-porous ceramic material (col.14, ll.15-16 - Macor machinable ceramic – Macor is manufactured to have a zero porosity).
Regarding claim 40, Hattersley et al as modified by Arvin et al disclose the invention as claimed and discussed above. Hattersley et al fail to disclose wherein the diameter of the probe body is greater than the diameter of each of the first, second and third coils.

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the diameter of the probe body of Hattersley et al with being greater than the diameter of each of the first, second and third coils as it would provide a housing which encloses all of the components of the probe which is well-known in the medical field of endeavor.
Regarding claim 41, Hattersley et al disclose wherein the probe is operable to detect magnetic nanoparticles (p.17, ll.3-5 - use the apparatus…to detect and locate the accumulated magnetic nanoparticles in the sentinel node) or sentinel lymph nodes (abstract - possible applications of the apparatus include an intra-operative tool for sentinel lymph node detection).
Regarding claim 42, Hattersley et al disclose further comprising:
a power module in electrical communication with one or more drive coils of the probe (p.15, l.21 - the drive coil 54 is driven by power amplifier 67);
a sense module in electrical communication with the probe to receive signals from one or more sense coils of the probe (p.3, ll.6-7 - means for sensing a change in a magnetic parameter…generating a sensor output signal in response thereto); and
a processing module in electrical communication with the power module and the sense module (abstract - a data acquisition module which captures and processes the signals); wherein the processing module generates a waveform that controls the supply of current from .
Claims 31 and 39 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hattersley et al (WO 2006/117530) in view of Avrin et al (2001/0012915) as applied to claims 27 and 35 above, and further in view of Molyneaux et al (6,836,118).
Regarding claims 31 and 39, Hattersley et al disclose adjusting the sensor and drive coils to mitigate effects due to thermal expansion (col.6, ll.25-col.7, ll.12).  Hattersley et al as modified by Avrin et al fail to explicitly disclose wherein an axial spacing between the first sense coil and the drive coil is such that while the first radius of the first sense coil and the third radius of the drive coil expand in response to heating change in mutual inductance between the drive coil and the first sense coil is inherently zero and alternatively, wherein an axial spacing between the first drive coil and the sense coil is such that while the first radius of the first drive coil and the third radius of the sense coil expand in response to heating change in mutual inductance between the sense coil and the first drive coil is inherently zero.
However, Moylneaux et al teach in the same medical field of endeavor, wherein the axial spacing between the coils is such that the radius of the coil varies from an initial radius the change in the mutual inductance between the sense coil and the drive coil is inherently zero and alternatively, wherein an axial spacing between the first drive coil and the sense coil is such that while the first radius of the first drive coil and the third radius of the sense coil expand in 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the adjusting the sensor and drive coils to mitigate effects due to thermal expansion of Hattersley et al as modified by Avrin et al with the axial spacing between the coils is such that the radius of the coil varies from an initial radius the change in the mutual inductance between the sense coil and the drive coil is inherently zero of Moylneaux as it would provide zero change in the mutual inductance and maintain constant operation of the device.
Allowable Subject Matter
Claim 36 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROCHELLE DEANNA TURCHEN whose telephone number is (571)270-7104. The examiner can normally be reached Mon - Fri 6:30-2:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROCHELLE D TURCHEN/Primary Examiner, Art Unit 3793